Exhibit 10.2

REPLACEMENT DEMAND NOTE

 

$25,000,000.00   March 15, 2010

ON WRITTEN DEMAND, provided that the undersigned shall have fourteen
(14) business days to honor any written demand for payment hereunder (or, if no
written demand is made, on August 24, 2010), for value received, the
undersigned, LIGHTING SCIENCE GROUP CORPORATION, a Delaware corporation,
promises to pay to the order of BANK OF MONTREAL (the “Lender”) at its offices
at 115 South LaSalle Street, Chicago, Illinois, the principal sum of Twenty-Five
Million and 00/100 Dollars ($25,000,000.00) or, if less, the principal amount of
Loans and reimbursement obligations with respect to letters of credit (as and to
the extent required pursuant to application and reimbursement agreements
therefor) outstanding under the Bank of Montreal Loan Authorization Agreement
referred to below together with interest payable at the times and at the rates
and in the manner set forth in the Bank of Montreal Loan Authorization Agreement
referred to below.

This Note evidences borrowings by and other extensions of credit for the account
of the undersigned under that certain Bank of Montreal Loan Authorization
Agreement dated as of July 25, 2008, between the undersigned and the Lender, as
amended; and this Note and the holder hereof are entitled to all the benefits
provided for under the Bank of Montreal Loan Authorization Agreement, to which
reference is hereby made for a statement thereof. The undersigned hereby waives
presentment and notice of dishonor. The undersigned agrees to pay to the holder
hereof all court costs and other reasonable expenses, legal or otherwise,
incurred or paid by such holder in connection with the collection of this Note.
It is agreed that this Note and the rights and remedies of the holder hereof
shall be construed in accordance with and governed by the laws of the State of
New York.

This Note is issued in substitution and replacement for, and evidences all of
the indebtedness previously evidenced by that certain Demand Note of Lighting
Science Group Corporation dated as of July 25, 2008, as amended, payable to the
Lender in the face principal amount of $20,000,000.00.

 

LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ Jonathan Cohen

Printed Name:  

Jonathan Cohen

Its:  

Vice President and Chief Accounting Officer